Citation Nr: 0738870	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for a degenerative 
right knee disorder with intraarticular loose bodies, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a degenerative 
left knee disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1978 to May 
1981 and from January 1983 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision assigning a 10 
percent evaluation for the veteran's right knee disability 
and a June 2004 rating decision assigning a noncompensable 
evaluation for the veteran's left knee disability, both of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
symptoms of pain and intraarticular calcified loose bodies 
with noncompensable limitation of motion on flexion and 
extension. There is no evidence of ankylosis; subluxation, 
instability, or laxity; or impairment to the tibia or fibula.

2.  The veteran's left knee disability is manifested by 
symptoms of pain and degenerative fraying of the menisci with 
noncompensable limitation of motion on flexion and extension. 
There is no evidence of ankylosis; subluxation, instability, 
or laxity; or impairment to the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
degenerative disorder of the right knee have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
degenerative disorder of the left knee have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5010 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions in April and June 
2004.  The RO's January 2004 notice letter advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date in accordance with Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However, the Board has concluded 
that the preponderance of the evidence is against the 
veteran's claims. Therefore, any questions as to the 
appropriate effective date to be assigned have been rendered 
moot, and the absence of notice regarding this element should 
not prevent a Board decision.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.            
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records are associated with claims file.  The 
appellant claimed additional private medical records could be 
obtained from Dr. Bean of Florissant, Missouri.  However, 
after two attempts to obtain these records, VA has not 
received a response from Dr. Bean.  Therefore, VA's duty to 
further assist the veteran in locating additional records has 
been satisfied.  The veteran was afforded a VA examination 
for his right knee in February 2004 and for his left knee in 
June 2005 for the purpose of rating his level of disability.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

This evaluation is not an initial rating.  Therefore, the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
the present level of disability is of primary importance is 
applicable.  Further, the Board must evaluate the medical 
evidence of record since the filing of the claim for 
increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, No. 05-2424 (U.S. Court of Appeals for Veterans 
Claims, Nov. 19, 2007).

The veteran is currently service-connected for a degenerative 
disorder of the right and left knees, separately evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2007).  The veteran contends that both 
his right and left  knee disabilities have increased in 
severity.  As such, he contends that he is entitled to a 
disability rating in excess of 10 percent for each service-
connected knee disabilities.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  However, if a rating is assigned 
under the provisions for other knee impairment (38 C.F.R. § 
4.71a, Diagnostic Code 5257) a separate 10 percent rating may 
be assigned where there is X-ray evidence of arthritis and 
evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 
1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. 
§ 3.59.

In the present case, both the veteran's right and left knee 
disabilities are currently rated under Diagnostic Code 5010 
for arthritis due to trauma.  This diagnostic code is 
evaluated according to Diagnostic Code 5003, which pertains 
to degenerative arthritis.  The veteran is not, however, 
separately rated under Diagnostic Codes 5260 or 5261 for 
limitation of motion of the knee.  Under such circumstances, 
the Board will therefore consider whether the veteran is 
entitled to a rating in excess of 10 percent for any 
limitation of motion of the right and left knee for the 
appropriate period.  With regards to this issue, the Board 
will consider whether the veteran is entitled to a higher 
rating under Diagnostic Code 5010 or Diagnostic Codes 5260 
and/or 5261.  The veteran's knee disabilities, as manifested 
by degenerative changes, may be assigned separate ratings 
under Diagnostic Codes 5010, 5260, and 5261.  See VAOPGCPREC 
9-2004.

The veteran's claim for increase for his left knee disability 
in this case was received on December 24, 2003.  As such, the 
rating period for consideration on appeal stems from December 
24, 2002.  38 C.F.R. § 3.400 (o)(2) (2007).

I. Increased Evaluation Based on Limitation of Motion

The veteran's degenerative disorders of the right and left 
knee are currently rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2007).  This 
diagnostic code provides that arthritis due to trauma is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007), 
pertinent to degenerative arthritis.  Under Diagnostic Code 
5003, arthritis established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint involved.  The 
normal range of knee motion is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71, Plate II 
(2007).

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2007).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  A 
20 percent evaluation is warranted where flexion is limited 
to 30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

Both the veteran's right and left knee degenerative disorders 
are currently separately evaluated as 10 percent disabling 
under Diagnostic Code 5010 because there is X-ray evidence of 
degenerative arthritis in each knee and objective evidence of 
limitation of motion.  As was previously discussed, in 
considering the veteran's limitation of motion of his knee 
disabilities, the Board must consider whether he is entitled 
to a higher disability rating under Diagnostic Code 5010 or 
Diagnostic Codes 5260 and/or 5261.  As noted above, the Board 
will also consider whether a higher rating is in order given 
consideration of the DeLuca factors.

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent for either the right or 
left knee.  With regards to the right knee, a February 2004 
VA examination report indicates that the veteran's right knee 
had full flexion to 140 degrees and full extension to 0 
degrees.  Although the veteran reported pain and discomfort 
with both flexion and extension of his right knee, there is 
no indication that his range of motion was limited by pain, 
fatigue, weakness, lack of endurance, or incoordination.  He 
was not wearing a brace or using a cane at the time, and 
denied any stiffness, swelling, locking or interference with 
daily activities.

With regards to the veteran's left knee, a 2005 VA 
examination report notes that the veteran reported pain and 
discomfort with repetitive use.  He was not wearing a using a 
cane at the time, but does wear an Ace bandage at times and 
was noted as walking with a very mild but discernable limp.  
Examination revealed flexion limited to 109 degrees and full 
extension to zero degrees.  The examiner noted the veteran's 
range of motion was not further limited by repetitive use, 
pain or incoordination.

The Board observes that neither of the veteran's examinations 
reveal flexion limited to 60 degrees or extension limited to 
5 degrees.  Thus, the Board finds that the veteran is not 
entitled to a separate compensable rating under the schedular 
criteria of Diagnostic Codes 5260 or 5261 for either the 
right or left knee.  The evidence of record does, however, 
demonstrate that the veteran does not have full flexion in 
his left knee.  There is x-ray evidence of degenerative 
arthritis in both the right and left knees and subjective 
complaints of pain.  In light of the evidence above, the 
Board finds that the veteran is not entitled to an evaluation 
greater than 10 percent evaluation under Diagnostic Code 
5010.

II. Additional Considerations

The Board has considered the applicability of additional 
diagnostic codes potentially applicable to the veteran's 
service-connected knee disabilities.  However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board finds that 
Diagnostic Code 5257 does not apply because there is no 
objective evidence of instability in either knee.  While the 
veteran demonstrated a suggestively positive McMurray test 
for the left lateral meniscus at his June 2005 VA 
examination, the VA examiner expressly noted there was no 
gross instability of the left knee.  In addition, the 
February 2004 VA examination notes a negative Mcmurray test 
for the right knee and no subluxation of the right knee.

The Board further observes that Diagnostic Codes 5258 and 
5259 do not apply to the veteran's current disabilities 
because there is no evidence of semilunar dislocated 
cartilage or removal of the semilunar cartilage.  In 
addition, as the evidence of record fails to demonstrate 
ankylosis or impairment of the tibia or fibula, the veteran 
is not entitled to a separate or higher rating under 
Diagnostic Codes 5256 or 5262.

Finally, the Board has considered the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected bilateral knee disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
acknowledges that the June 2005 VA examination report notes 
that the veteran had recently lost his job as a letter 
carrier due to his knee disability and resulting limp.  
However, under these circumstances, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).

The Board acknowledges the veteran's statements that his 
bilateral knee disability is worse than the assigned 10 
percent rating.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected bilateral degenerative disorder of the 
knees.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) and (2) (2007).  As a preponderance of the 
evidence is against the assignment of separate evaluations in 
excess of 10 percent for the veteran's right and left knee 
disabilities, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

An increased evaluation in excess of 10 percent for a 
degenerative disorder of the right knee, with intraarticular 
loose bodies, is denied.

An increased evaluation in excess of 10 percent for a 
degenerative disorder of the left knee is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


